





AGIOS PHARMACEUTICALS, INC.
Restricted Stock Unit Agreement (Time Vested)
2013 Stock Incentive Plan
NOTICE OF GRANT
This Restricted Stock Unit Agreement (this “Agreement”) is made as of the
Agreement Date between Agios Pharmaceuticals, Inc. (the “Company”), a Delaware
corporation, and the Participant.


I.    Agreement Date
Date:
[__________ __], 20[__]



II.    Participant Information
Participant:
[______________]
Participant Address:
[______________]



III.    Grant Information
Grant Date:
[__________ __], 20[__]
Number of Restricted Stock Units:
[______]



IV.    Vesting Table
Vesting Date
Number of Restricted Stock Units that Vest
[__________ __], 20[__]
[______]
[Insert additional vesting dates and amounts as applicable]
 
 
 
 
 



This Agreement includes this Notice of Grant and the following Exhibit, which is
expressly incorporated by reference in its entirety herein:


Exhibit A - General Terms and Conditions


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Agreement Date.


AGIOS PHARMACEUTICALS, INC.


__________________________
Name:
Title:
PARTICIPANT


__________________________
Name: [______________]












--------------------------------------------------------------------------------









Restricted Stock Unit Agreement (Time Vested)
2013 Stock Incentive Plan
EXHIBIT A
GENERAL TERMS AND CONDITIONS
For valuable consideration, receipt of which is acknowledged, the parties hereto
agree as follows:
Award of Restricted Stock Units.
In consideration of services rendered and to be rendered to the Company by the
Participant, the Company has granted to the Participant, subject to the terms
and conditions set forth in this Agreement and in the Company’s 2013 Stock
Incentive Plan (the “Plan”), an award with respect to the number of restricted
stock units (the “RSUs”) set forth in the Notice of Grant that forms part of
this Agreement (the “Notice of Grant”). Each RSU represents the right to receive
one share of common stock, $0.001 par value per share, of the Company (the
“Common Stock”) upon vesting of the RSUs, subject to the terms and conditions
set forth herein.
Vesting.
The RSUs shall vest in in accordance with the Vesting Table set forth in the
Notice of Grant (the “Vesting Table”). Any fractional shares resulting from the
application of the percentages in the Vesting Table shall be rounded down to the
nearest whole number of RSUs.
Upon the vesting of the RSUs, the Company will deliver to the Participant, for
each RSU that becomes vested, one share of Common Stock, subject to the payment
of any withholding taxes pursuant to Section 7. The Common Stock will be
delivered to the Participant as soon as practicable following each vesting date,
but in any event within three (3) business days of such date.
Forfeiture of Unvested RSUs Upon Cessation of Service.
In the event that the Participant ceases to perform services to the Company for
any reason or no reason, with or without cause, all of the RSUs that are
unvested as of the time of such cessation shall be forfeited immediately and
automatically to the Company, without the payment of any consideration to the
Participant, effective as of such cessation. The Participant shall have no
further rights with respect to the unvested RSUs or any Common Stock that may
have been issuable with respect thereto. If the Participant provides services to
a subsidiary of the Company, any references in this Agreement to provision of
services to the Company shall instead be deemed to refer to service with such
subsidiary.
Restrictions on Transfer.
The Participant shall not sell, assign, transfer, pledge, hypothecate or
otherwise dispose of, by operation of law or otherwise (collectively “transfer”)
any RSUs, or any interest therein. The Company shall not be required to treat as
the owner of any RSUs or issue any Common Stock to any transferee to whom such
RSUs have been transferred in violation of any of the provisions of this
Agreement.





--------------------------------------------------------------------------------





Rights as a Shareholder.
The Participant shall have no rights as a stockholder of the Company with
respect to any shares of Common Stock that may be issuable with respect to the
RSUs until the issuance of the shares of Common Stock to the Participant
following the vesting of the RSUs.
Provisions of the Plan.
This Agreement is subject to the provisions of the Plan, a copy of which is
furnished to the Participant with this Agreement.
Tax Matters.
Acknowledgments; No Section 83(b) Election. The Participant acknowledges that he
or she is responsible for obtaining the advice of the Participant’s own tax
advisors with respect to the award of RSUs and the Participant is relying solely
on such advisors and not on any statements or representations of the Company or
any of its agents with respect to the tax consequences relating to the RSUs. The
Participant understands that the Participant (and not the Company) shall be
responsible for the Participant’s tax liability that may arise in connection
with the acquisition, vesting and/or disposition of the RSUs. The Participant
acknowledges that no election under Section 83(b) of the Internal Revenue Code,
as amended, is available with respect to RSUs.
Withholding. The Participant acknowledges and agrees that the Company has the
right to deduct from payments of any kind otherwise due to the Participant any
federal, state, local or other taxes of any kind required by law to be withheld
with respect to the vesting of the RSUs. The Participant shall execute the
instructions set forth in Exhibit A attached hereto (the “Automatic Sale
Instructions”) as the means of satisfying such tax obligation. If the
Participant does not execute the Automatic Sale Instructions prior to an
applicable vesting date, then the Participant agrees that if under applicable
law the Participant will owe taxes at such vesting date on the portion of the
Award then vested the Company shall be entitled to immediate payment from the
Participant of the amount of any tax required to be withheld by the Company. The
Company shall not deliver any shares of Common Stock to the Participant until it
is satisfied that all required withholdings have been made.
Miscellaneous.
Authority of Compensation Committee. In making any decisions or taking any
actions with respect to the matters covered by this Agreement, the Compensation
Committee shall have all of the authority and discretion, and shall be subject
to all of the protections, provided for in the Plan. All decisions and actions
by the Compensation Committee with respect to this Agreement shall be made in
the Compensation Committee’s discretion and shall be final and binding on the
Participant.
No Right to Continued Service. The Participant acknowledges and agrees that,
notwithstanding the fact that the vesting of the RSUs is contingent upon his or
her continued service to the Company, this Agreement does not constitute an
express or implied promise of continued service relationship with the
Participant or confer upon the Participant any rights with respect to a
continued service relationship with the Company.
Section 409A. The RSUs awarded pursuant to this Agreement are intended to be
exempt from or comply with the requirements of Section 409A of the Internal
Revenue Code and the Treasury Regulations issued thereunder (“Section 409A”).
The delivery of shares of Common Stock on the vesting of the RSUs may not be
accelerated or deferred unless permitted or required by Section 409A.





--------------------------------------------------------------------------------





Participant’s Acknowledgements. The Participant acknowledges that he or she: (i)
has read this Agreement; (ii) has been represented in the preparation,
negotiation and execution of this Agreement by legal counsel of the
Participant’s own choice or has voluntarily declined to seek such counsel; (iii)
understands the terms and consequences of this Agreement; and (iv) is fully
aware of the legal and binding effect of this Agreement.
Governing Law. This Agreement shall be construed, interpreted and enforced in
accordance with the internal laws of the State of Delaware without regard to any
applicable conflicts of laws provisions.


I hereby acknowledge that I have read this Agreement, have received and read the
Plan, and understand and agree to comply with the terms and conditions of this
Agreement and the Plan.




___________________________


PARTICIPANT ACCEPTANCE





--------------------------------------------------------------------------------





Exhibit A
DURABLE AUTOMATIC SALE INSTRUCTION


This Durable Automatic Sale Instruction is being delivered to Agios
Pharmaceuticals, Inc. by the undersigned on the date set forth below.


I hereby acknowledge that Agios has granted, or may in the future from time to
time grant, to me restricted stock units, or “RSUs,” under Agios’ long-term
equity incentive plans as in effect from time to time.


I acknowledge that upon the vesting dates applicable to any such RSUs, I will
have compensation income equal to the fair market value of the shares of Agios
common stock subject to the RSU that vest on such date and that Agios is
required to withhold income and employment taxes in respect of that compensation
income on the applicable vesting date.


I desire to establish a process to satisfy such withholding obligation in
respect of all RSUs that have been, or may in the future be, granted by Agios to
me through an automatic sale of a portion of the shares of Agios common stock
that would otherwise be issued to me on each applicable vesting date, such
portion to be in an amount sufficient to satisfy such withholding obligation,
with the proceeds of such sale delivered to Agios in satisfaction of such
withholding obligation.


I understand that Agios has arranged for the administration and execution of its
long-term equity incentive plans and the sale of securities by plan participants
thereunder pursuant to an Internet-based platform administered by a third party,
which is referred to herein as the “Administrator,” and the Administrator’s
designated brokerage partner.
Upon any vesting of my RSUs from and after the date of this Durable Automatic
Sale Instruction, I hereby appoint the Administrator to automatically sell such
number of shares of Agios common stock issuable with respect to my RSUs that
vest as is sufficient to generate net proceeds sufficient to satisfy Agios’s
minimum statutory withholding obligations with respect to the income recognized
by me upon the vesting of the RSUs (based on minimum statutory withholding rates
for all tax purposes, including payroll and social security taxes, that are
applicable to such income), and Agios shall receive such net proceeds in
satisfaction of such tax withholding obligation.
I agree to execute and deliver such further documents, instruments and
certificates as may reasonably be required by the Administrator in connection
with the sale of the shares pursuant to these automatic sale instructions.




________________________________


Print Name: _____________________


Date: ___________________________









